Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.             

Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by 

Cirne United States Patent Application Publication 2004/0078540 

hereinafter C.





C discloses a network device comprising: memory; and processing circuitry configured to: monitor a usage of the memory by a software component operating within the network device; periodically determine a memory growth pattern score for the software component based on the usage of the memory; predict whether the user-level process is experiencing a memory leak based on the memory growth pattern score; apply confirmation criteria to current memory usage of the software component to confirm that the software component is experiencing the memory leak; and when the software component is experiencing the memory leak, generate an alert. (Figure 5)
In regard to claims 2, 13
C discloses the network device of claim 1, wherein to monitor the usage of the memory by a software component, the processing circuitry is configured to determine a baseline virtual memory usage and a minimum memory growth. (Paragraph 18)
In regard to claims 3, 14
C discloses the network device of claim 2, wherein to determine the memory growth pattern score, the processing circuitry is configured to: determining the current memory usage of the software component; and incrementing the memory growth pattern score when the current memory usage is greater than the baseline virtual memory usage plus the minimum memory growth. (Figure 5; Item 332)
In regard to claims 4, 15
C discloses the network device of claim 2, wherein to determine the baseline virtual memory usage, the processing circuitry is configured to determine a first memory usage 
In regard to claims 5, 16
C discloses the network device of claim 2, wherein to identifying whether the user-level process is experiencing the memory leak, the processing circuitry is configured to maintain a plurality of ranked list of all software components operating on the network device, a first one of the plurality of ranked list is a ranked list of memory growth pattern scores. (Paragraph 45)
In regard to claims 6, 17
C discloses the network device of claim 5, wherein a second one of the plurality of ranked list is a ranked list of the current memory usage. (Paragraph 45)
In regard to claims 7, 18
C discloses the network device of claim 5, wherein a second one of the plurality of ranked list is a ranked list of percentage of memory usage increase compared to baseline virtual memory usage. (TABLE 2)
In regard to claims 8, 19
C discloses the network device of claim 1, wherein the confirmation criteria include determining whether the current memory usage is a threshold percentage increase compared to a baseline virtual memory usage. (Paragraph 47)
In regard to claim 9
C discloses the network device of claim 1, wherein the confirmation criteria include determining whether the current memory usage is a threshold percentage of total available system memory of the network device. (Paragraph 52)

C discloses the network device of claim 1, wherein the alert causes the network device to perform a remediation action. (Paragraph 67)
In regard to claim 11
C discloses the network device of claim 1, wherein the alert triggers at least one of a Simple Network Management Protocol trap or a telemetry push notification. (Paragraph 67)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
Prior art 2015/0067405 discloses prolonged Burst that lead to memory leak is relevant art to the present application.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

	
/A.R./
/Amine Riad/
Primary Examiner